Table Of Contents SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2016 OR [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-35693 Hamilton Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 46-0543309 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 501 Fairmount Avenue, Suite 200, Towson, Maryland (Address of Principal Executive Offices) Zip Code (410) 823-4510 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YES [ X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X ]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] 3,413,646 shares of the Registrant’s common stock, par value $0.01 per share, were issued and outstanding as of November 14, 2016. Table Of Contents Hamilton Bancorp, Inc. and Subsidiaries Form 10-Q Index Page PartI. Financial Information Item 1. Financial Statements Consolidated Statements of Financial Condition as of September 30, 2016 (unaudited) and March 31, 2016 1 Consolidated Statements of Operations for the Three and Six Months Ended September 30, 2016 and 2015 (unaudited) 2 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended September 30, 2016 and 2015 (unaudited) 3 Consolidated Statements of Changes in Shareholders’Equity for the Six Months Ended September 30, 2016and 2015 (unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2016 and 2015 (unaudited) 5- 6 Notes to Consolidated Financial Statements (unaudited) 7– 40 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41-65 Item 3. Quantitative and Qualitative Disclosures about Market Risk 66 Item 4. Controls and Procedures 66 Part II. Other Information Item 1. Legal Proceedings 67 Item 1A. Risk Factors 67 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 68 Item 3. Defaults upon Senior Securities 68 Item 4. Mine Safety Disclosures 68 Item 5. Other Information 68 Item 6. Exhibits 68 Signatures 69 Table Of Contents Part I. – Financial Information Item 1. Financial Statements HAMILTON BANCORP, INC AND SUBSIDIARY Consolidated Statements of Financial Condition September 30, 2016 and March 31, 2016 September 30, March 31, 2016 2016 (Unaudited) (Audited) Assets Assets Cash and due from banks $ 36,303,965 $ 47,101,688 Federal funds sold 9,440,899 20,346,848 Cash and cash equivalents 45,744,864 67,448,536 Certificates of deposit held as investment 3,471,821 3,968,229 Securities available for sale, at fair value 95,740,770 70,484,400 Federal Home Loan Bank stock, at cost 1,640,100 1,042,500 Loans held for sale 1,446,000 259,450 Loans 328,734,982 221,859,056 Allowance for loan losses ) ) Net loans and leases 326,792,614 220,156,691 Premises and equipment, net 4,217,803 3,555,474 Premises and equipment held for sale 405,000 405,000 Foreclosed real estate 460,220 443,015 Accrued interest receivable 1,306,616 948,166 Bank-owned life insurance 18,006,574 12,709,908 Deferred income taxes 6,359,372 2,353,141 Income taxes refundable 234,413 228,920 Goodwill and other intangible assets 9,424,759 7,386,111 Other assets 1,928,880 1,527,014 Total Assets $ 517,179,806 $ 392,916,555 Liabilities and Shareholders' Equity Liabilities Noninterest-bearing deposits $ 22,529,558 $ 19,747,437 Interest-bearing deposits 399,777,044 294,246,214 Total deposits 422,306,602 313,993,651 Borrowings 26,340,635 14,805,237 Advances by borrowers for taxes and insurance 1,335,132 1,079,794 Other liabilities 5,394,396 1,493,290 Total liabilities 455,376,765 331,371,972 Commitments and contingencies - - Shareholders' Equity Common stock, $.01 par value, 100,000,000 shares authorized. Issued: 3,413,646 shares at September 30, 2016 and March 31, 2016 34,136 34,136 Additional paid in capital 31,460,188 31,242,731 Retained earnings 32,647,732 32,659,455 Unearned ESOP shares ) ) Accumulated other comprehensive income (loss) 30,905 ) Total shareholders' equity 61,803,041 61,544,583 Total Liabilities and Shareholders' Equity $ 517,179,806 $ 392,916,555 The acco mpanying notes are an integral part of these consolidated financial statements. 1 Table Of Contents HAMILTON BANCORP, INC AND SUBSIDIARY Consolidated Statements of Operations (Unaudited) Three and Six Months Ended September 30, 2016 and 2015 Three Months Ended Six Months Ended September 30, September 30, Interest revenue Loans, including fees $ 3,831,123 $ 2,159,611 $ 7,147,796 $ 4,100,218 U.S. treasuries, government agencies and FHLB stock 62,534 87,767 149,108 184,475 Municipal and corporate bonds 69,640 27,617 118,667 62,423 Mortgage-backed securities 287,231 277,835 518,728 575,430 Federal funds sold and other bank deposits 52,734 8,382 119,438 13,645 Total interest revenue 4,303,262 2,561,212 8,053,737 4,936,191 Interest expense Deposits 674,470 410,990 1,286,282 783,433 Borrowed funds 76,569 21,342 118,641 26,295 Total interest expense 751,039 432,332 1,404,923 809,728 Net interest income 3,552,223 2,128,880 6,648,814 4,126,463 Provision for loan losses 50,006 120,000 260,006 120,000 Net interest income after provision for loan losses 3,502,217 2,008,880 6,388,808 4,006,463 Noninterest revenue Service charges 119,487 98,142 214,608 193,220 Gain on sale of investment securities - 21,715 - 21,715 Gain on sale of loans held for sale 10,437 18,571 21,609 35,569 Gain on sale of property and equipment - - - 407,188 Earnings on bank-owned life insurance 126,100 88,704 238,626 176,446 Other 26,474 20,274 77,153 43,271 Total noninterest revenue 282,498 247,406 551,996 877,409 Noninterest expenses Salaries 1,355,548 977,330 2,738,154 1,915,570 Employee benefits 347,420 254,140 696,754 516,323 Occupancy 258,871 179,036 474,771 353,662 Advertising 43,979 18,451 75,330 45,814 Furniture and equipment 99,437 74,234 197,760 152,675 Data processing 191,088 143,023 376,811 285,011 Legal services 63,185 35,812 113,448 57,991 Other professional services 342,400 67,986 545,514 159,907 Merger related expenses 9,081 400,795 197,233 631,580 Branch consolidation expense - - 437,424 - Deposit insurance premiums 110,989 39,002 188,188 88,865 Foreclosed real estate expense and losses (gains) - 13,079 8,108 13,887 Other operating 428,658 350,033 910,260 654,611 Total noninterest expenses 3,250,656 2,552,921 6,959,755 4,875,896 Income (loss) before income taxes 534,059 ) ) 7,976 Income tax expense (benefit) 210,573 ) ) 90,654 Net income (loss) $ 323,486 $ ) $ ) $ ) Net income (loss) per common share: Basic $ 0.10 $ ) $ 0.00 $ ) Diluted $ 0.10 $ ) $ 0.00 $ ) The acco mpanying notes are an integral part of these consolidated financial statements. 2 Table Of Contents HAMILTON BANCORP, INC AND SUBSIDIARY Consolidated Statement s of Comprehensive Income (Unaudited) Three and Six Months Ended September 30, 2016 and 2015 Three Months Ended Six Months Ended September 30, September 30, Net income (loss) $ 323,486 $ ) $ ) $ ) Other comprehensive income (loss): Unrealized gain (loss) on investment securities available for sale ) 1,285,089 87,068 84,610 Reclassification adjustment for realized gain on investment securities available for sale included in net income - ) - ) Total unrealized gain (loss) on investment securities available for sale ) 1,263,374 87,068 62,895 Income tax expense (benefit) relating to investment securities available for sale ) 498,338 34,344 24,809 Other comprehensive income (loss) ) 765,036 52,724 38,086 Total comprehensive income (loss) $ 30,973 $ 563,951 $ 41,001 $ ) The acco mpanying notes are an integral part of these consolidated financial statements . 3 Table Of Contents HAMILTON BANCORP, INC AND SUBSIDIARY Consolidated Statement s of Changes in Shareholders’ Equity (Unaudited) Six Months Ended September 30, 2016 and 2015 Accumulated Additional Unearned other Total Common paid-in Retained ESOP comprehensive shareholders' stock capital earnings shares income (loss) equity Balance March 31, 2015 $ 34,177 $ 30,832,815 $ 32,752,071 $ ) $ ) $ 60,799,708 Net loss - - ) - - ) Unrealized gain on available for sale securities, net of tax effect of $24,809 - 38,086 38,086 Stock based compensation - options - 104,605 - - - 104,605 Restricted stock - compensation and activity 4 112,569 - - - 112,573 Balance September 30, 2015 $ 34,181 $ 31,049,989 $ 32,669,311 $ ) $ ) $ 60,972,212 Balance March 31, 2016 $ 34,136 $ 31,242,731 $ 32,659,455 $ ) $ ) $ 61,544,583 Net loss - - ) - - ) Unrealized gain on available for sale securities, net of tax effect of $34,344 - 52,724 52,724 Stock based compensation - options - 104,605 - - - 104,605 Stock based compensation - restricted stock - 112,852 - - - 112,852 Balance September 30, 2016 $ 34,136 $ 31,460,188 $ 32,647,732 $ ) $ 30,905 $ 61,803,041 The acco mpanying notes are an integral part of these consolidated financial statements . 4 Table Of Contents HAMILTON BANCORP, INC AND SUBSIDIARY Consolidated Statement s of Cash Flows (Unaudited) Six Months Ended September 30, 2016 and 2015 Six Months Ended September 30, Cash flows from operating activities Interest received $ 8,036,376 $ 5,024,636 Fees and commissions received 291,762 643,679 Interest paid ) ) Cash paid to suppliers and employees ) ) Origination of loans held for sale ) ) Proceeds from sale of loans held for sale 554,759 4,160,608 Income taxes paid ) ) Net cash (used) provided by operating activities ) 1,487,487 Cash flows from investing activities Acquisition, net of cash acquired ) ) Proceeds from sale of securities available for sale - 5,028,054 Proceeds from maturing and called securities available for sale, including principal pay downs 19,526,230 10,156,217 Proceeds from sale maturing and called certificates of deposit 985,000 250,000 Purchase of Federal Home Loan Bank stock 185,000 - Purchase of investment securities available for sale ) - Loans made, net of principal repayments 1,817,831 ) Purchase of premises and equipment ) ) Proceeds from sale of premises and equipment 35,000 463,839 Proceeds from sale of foreclosed real estate - 11,752 Net cash used by investing activities ) ) Cash flows from financing activities Net increase (decrease) in Deposits ) 7,601,767 Advances by borrowers for taxes and insurance 255,338 ) Proceeds from borrowings - 2,000,000 Payments of borrowings ) ) Issuance of restricted stock - 4 Net cash (used) provided by financing activities ) 7,562,054 Net (decrease) increase in cash and cash equivalents ) 1,288,082 Cash and cash equivalents at beginning of period 67,448,536 16,643,888 Cash and cash equivalents at end of period 45,744,864 $ 17,931,970 Supplemental Disclosures of Cash Flow Information: Total cash consideration paid for Fraternity acquisition $ 25,704,871 $ - Total cash consideration paid for Fairmount acquisition - 14,192,370 Less cash acquired 14,698,058 1,468,499 Acquisition, net of cash acquired $ 11,006,813 $ 12,723,871 The acco mpanying notes are an integral part of these consolidated financial statements . 5 Table Of Contents HAMILTON BANCORP, INC AND SUBSIDIARY Consolidated Statement s of Cash Flows (Unaudited) (Continued) Six Months Ended September 30, Reconciliation of net loss to net cash (used) provided by operating activities Netloss $ ) $ ) Adjustments to reconcile net loss to net cash (used)provided by operating activities Amortization of premiums on securities 317,361 215,456 Amortization of premiums on certificates of deposit 9,408 1,227 Gain on sale of investment securities - ) Loan discount accretion ) 17,020 Deposit premium amortization ) - Borrowing premium amortization ) - Core deposit intangible asset amortization 57,990 14,500 Premises and equipment depreciation and amortization 171,562 121,825 Gain on disposal of premises and equipment - ) Stock based compensation 217,456 217,177 Provision for loan losses 260,006 120,000 Decrease (increase) in Accrued interest receivable ) ) Loans held for sale ) 581,139 Cash surrender value of life insurance ) ) Income taxes refundable and deferred income taxes ) ) Other assets 2,557,323 497,064 Increase (decrease) in Accrued interest payable 7,859 3,024 Deferred loan origination fees 43,271 30,108 Other liabilities ) 670,605 Net cash (used) provided by operating activities $ ) $ 1,487,487 The acco mpanying notes are an integral part of these consolidated financial statements . 6 Table Of Contents HAMILTON BANCORP, INC AND SUBSIDIARY Form 10-Q Notes to Consolidated Financial Statements (Unaudited) September 30, 2016 Note 1: Nature of Operations and Summary of Significant Accounting Policies Nature of Operations Hamilton Bancorp, Inc. (the “Company”) was incorporated on September 7, 2012 to serve as the stock holding company for Hamilton Bank (the “Bank”), a federally chartered savings bank. On October 10, 2012, the Bank converted from a mutual savings bank to a stock savings bank and became the wholly owned subsidiary of the Company. In connection with the conversion, the Company sold 3,703,000 shares of common stock at a price of $10.00 per share, through which the Company received proceeds of approximately $35,580,000, net of offering expenses of approximately $1,450,000. The Bank’s employee stock ownership plan (the “ESOP”) purchased 8.0% of the shares sold in the offering, or 296,240 common shares. The purchase of shares by the ESOP was funded by a loan from the Company. The Company’s common stock began trading on the NASDAQ Capital Market under the trading symbol “HBK” on October 12, 2012. In accordance with Office of the Comptroller of the Currency (the “OCC”) regulations, upon the completion of the conversion, the Bank restricted retained earnings by establishing a liquidation account. The liquidation account will be maintained for the benefit of eligible account holders who continue to maintain their accounts at the Bank after conversion. The liquidation account will be reduced annually to the extent that eligible account holders have reduced their qualifying deposits. Subsequent increases will not restore an eligible account holder’s interest in the liquidation account. In the event of a complete liquidation of the Bank, and only in such event, each account holder will be entitled to receive a distribution from the liquidation account in an amount proportionate to the adjusted qualifying account balances then held. The Bank may not pay dividends if those dividends would reduce equity capital below the required liquidation account amount. On May 13, 2016, the Company completed its acquisition of Fraternity Community Bancorp, Inc. (“Fraternity”) through the merger of Fraternity, the parent company of Fraternity Federal Savings and Loan, with and into the Company pursuant to the Agreement and Plan of Merger dated as of October 12, 2015, by and between the Company and Fraternity. As a result of the merger, each shareholder of Fraternity received a cash payment equal to nineteen dollars and twenty-five cents ($19.25) for each share of Fraternity common stock, or an aggregate of approximately $25.7 million. Immediately following the merger of Fraternity into the Company, Fraternity Federal Savings and Loan was merged with and into the Bank, with the Bank as the surviving entity. On September 11, 2015, the Company completed its acquisition of Fairmount Bancorp, Inc. (“Fairmount”) through the merger of Fairmount, the parent company of Fairmount Bank, with and into the Company pursuant to the Agreement and Plan of Merger dated as of April 15, 2015, by and between the Company and Fairmount. As a result of the merger, each shareholder of Fairmount received a cash payment equal to thirty dollars ($30.00) for each share of Fairmount common stock, or an aggregate of approximately $14.2 million. Immediately following the merger of Fairmount into the Company, Fairmount Bank was merged with and into the Bank, with the Bank as the surviving entity. Hamilton Bancorp is a holding company that operates a community bank with seven branches in the Baltimore-metropolitan area. Its primary deposit products are certificates of deposit and demand, savings, NOW, and money market accounts. Its primary lending products consist of real estate mortgages, along with commercial and consumer loans. Hamilton Bancorp’s primary source of revenue is derived from loans to customers, who are predominately small and middle-market business and middle-income individuals. 7 Table Of Contents HAMILTON BANCORP, INC AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial reporting and with instructions for Form 10–Q and Regulation S–X as promulgated by the Securities and Exchange Commission (the “SEC”). Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the preceding unaudited consolidated financial statements contain all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the financial condition and results of operations for the periods presented. We derived the balances as of March 31, 2016 from audited financial statements. Operating results for the three and six months ended September30, 2016 are not necessarily indicative of the results that may be expected for the fiscal year ending March31, 2017, or any other period. For further information, refer to the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended March31, 2016. Certain amounts from prior period financial statements have been reclassified to conform to the current period’s presentation. Summary of Significant Accounting Policies The accounting and reporting policies of Hamilton Bancorp, Inc. and Subsidiary (“Hamilton”) conform to GAAP and to general practices in the banking industry. The more significant policies follow: Principles of Consolidation . The accompanying consolidated financial statements include the accounts of the parent company and its wholly owned subsidiary, Hamilton Bank. All significant intercompany balances and transactions have been eliminated in consolidation. Use of Estimates. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and the accompanying notes. Actual results could differ significantly from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, deferred income tax valuation allowances, the fair value of investment securities and other temporary impairment of investment securities. Loans Receivable. The Bank makes mortgage, commercial, and consumer loans to customers. A substantial portion of the loan portfolio is represented by mortgage loans throughout the Baltimore metropolitan area. The ability of the Bank’s debtors to repay their loans is dependent upon the real estate and general economic conditions in this area. Loans are reported at their outstanding unpaid principal balance adjusted for the allowance for loan loss, premiums on loans acquired, and/or any deferred fees or costs on originated loans. Interest revenue is accrued on the unpaid principal balance. Loan origination fees and the direct costs of underwriting and closing loans are recognized over the life of the related loan as an adjustment to yield using a method that approximates the interest method. Any differences that arise from prepayment will result in a recalculation of the effective yield. Loans are generally placed on nonaccrual status when they are 90 days past due. Past due status is based on contractual terms of the loan. In all cases, loans are placed on nonaccrual status at an earlier date if the collection of principal or interest is considered doubtful. All interest accrued but not collected for loans that are placed on nonaccrual status are reversed against interest revenue. The interest on nonaccrual loans is accounted for on the cash basis method, until the loans qualify for return to accrual status. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and, in management’s judgment, future payments are reasonably assured. Loans are considered impaired when, based on current information, management considers it unlikely that collection of principal and interest payments will be made according to contractual terms. If collection of principal is evaluated as doubtful, all payments are applied to principal. Impaired loans are measured: (i) at the present value of expected cash flows discounted at the loan’s effective interest rate; (ii) at the observable market price; or (iii) at the fair value of the collateral if the loan is collateral dependent. If the measure of the impaired loan is less than the recorded investment in the loan, impairment is recognized through an allocation of the allowance for loan losses and corresponding provision for loan losses. Generally, identified impairments are charged-off against the allowance for loan losses. 8 Table Of Contents HAMILTON BANCORP, INC AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) Troubled debt restructurings are loans for which Hamilton, for legal or economic reasons related to a debtor’s financial difficulties, has granted a concession to the debtor that it otherwise would not have considered. Concessions that result in the categorization of a loan as a troubled debt restructuring include: ● Reduction of the stated interest rate; ● Extension of the maturity date or dates at a stated interest rate lower than the current market rate for new debt with similar risk; ● Reduction of the face amount or maturity amount of the debt as stated in the instrument or other agreement; or ● Reduction of accrued interest Accounting for Certain LoansorDebt Securities Acquired in a Transfer . The loansacquired from the Company’s acquisition of Fraternity on May 13, 2016 (see Note 3 “Acquisitions - Fraternity Community Bancorp, Inc. and Fairmount Bancorp, Inc.”) were recorded at fair value at the acquisition date and no separate valuation allowance was established.The initial fair values were determined bymanagement, with the assistance of an independentvaluation specialist,based onestimatedexpected cash flowsdiscounted at appropriate rates.The discount rates were based on market rates for new originations of comparable loans and did not include a separate factor forloanlosses as that was included in the estimated cash flows. Accounting Standards Codification (“ASC”) Topic 310-30, Loans and Debt Securities Acquired with Deteriorated Credit Quality , applies to loans acquired in a transfer with evidence of deterioration of credit quality for which it is probable, at acquisition, that the investor will be unable to collect all contractually required payments receivable.If both conditions exist, the Company determines whether to account for each loan individually or whether such loans will be assembled into pools based on common risk characteristics such as credit score, loan type, and origination date. The Company considered expected prepayments and estimated the total expected cash flows, which includedundiscounted expected principal and interest.The excess of that amount over the fair value of the loan is referred to as accretable yield.Accretable yield is recognized as interest income on a constant yield basis over the expected life of the loan.The excess of the contractual cash flows over expected cash flows is referred to as nonaccretable difference and is not accreted into income.Over the life of the loan, the Company continues to estimate expected cash flows.Subsequent decreases in expected cash flows are recognized as impairments in the current period through the allowance forloan losses.Subsequent increases in cash flows to be collected are first used to reverse any existing valuation allowance and any remaining increasearerecognized prospectively through an adjustment of the loan’s yield over its remaining life. ASC Topic 310-20, Nonrefundable Fees and Other Costs , was applied to loans not considered to have deteriorated credit quality at acquisition.Under ASC Topic 310-20, the difference between the loan’s principal balance at the time of purchase and the fair value is recognized as an adjustment of yield over the life of the loan. Allowance for Loan Losses. The allowance for loan losses represents an amount which, in management’s judgment, will be adequate to absorb probable future losses on existing loans. The allowance for loan losses is established, as loan losses are estimated to have occurred, through a provision for loan losses charged to earnings. Loan losses are charged against the allowance when management believes the uncollectability of a loan balance is confirmed. Recoveries on previously charged-off loans are credited to the allowance for loan losses. The allowance for loan losses is increased by provisions charged to income and reduced by charge-offs, net of recoveries. Management’s periodic evaluation of the adequacy of the allowance is based on the Bank’s past loan loss experience, known and inherent risks in the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and current economic conditions. The look back period for historical losses consists of reviewing both a 36 and 48 month look back period for net charge-offs. Both of these periods are used individually to develop a range in which the allowance for loan losses should be within. 9 Table Of Contents HAMILTON BANCORP, INC AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) Management considers a number of factors in estimating the required level of the allowance. These factors include: historical loss experience in the loan portfolios; the levels and trends in past-due and nonaccrual loans; the status of nonaccrual loans and other loans identified as having the potential for further deterioration; credit risk and industry concentrations; trends in loan volume; the effects of any changes in lending policies and procedures or underwriting standards; and a continuing evaluation of the economic environment. Management modified the analysis during the quarter ended September 30, 2016 by keeping our net charge-off history as a percentage of loans, as it pertains to each loan segment, constant across all risk ratings and altering our qualitative factors either up or down based upon the respective risk rating for each loan segment. The change in methodology did not have a material impact on the amount of the allowance for loan and lease losses at September 30, 2016 as compared to the prior methodology. Accumulated Other Comprehensive Income (Loss) . The Bank records unrealized gains and losses on available for sale securities in accumulated other comprehensive income, net of taxes. Unrealized gains and losses on available for sale securities are reclassified into earnings as the gains or losses are realized upon sale of the securities. The credit component of unrealized losses on available for sale securities that are determined to be other-than-temporarily impaired are reclassified into earnings at the time the determination is made. Stock Based Compensation. Compensation cost is recognized for stock options and restricted stock awards issued to employees and directors, based on the fair value of these awards at the date of grant. A Black-Scholes model is utilized to estimate the fair value of stock options, while the market price of the Company’s common stock at the date of grant is used for restricted stock awards. Compensation cost is recognized over the required service period, generally defined as the vesting period. For awards with graded vesting, compensation cost is recognized on a straight-line basis over the requisite service period for the entire award. Note 2: New Accounting Pronouncements Recent Accounting Pronouncements ASU 2016-13, Financial Instruments – Credit Losses. The ASU sets forth a “current expected credit loss” (CECL) model which requires the Company to measure all expected credit losses for financial instruments held at the reporting date based on historical experience, current conditions and reasonable supportable forecasts. This replaces the existing incurred loss model and is applicable to the measurement of credit losses on financial assets measured at amortized cost and applies to some off-balance sheet credit exposures. This ASU is effective for fiscal years beginning after December 15, 2019, including interim periods within those fiscal years. The Company is currently assessing the impact of the adoption of this ASU on its consolidated financial statements. ASU 2016-09, Improvements to Employee Share-Based Payment Accounting (Topic 718). This ASU includes provisions intended to simplify various aspects related to how share-based payments are accounted for and presented in the financial statements.Some of the key provisions of this new ASU include: (1)companies will no longer record excess tax benefits and certain tax deficiencies in additional paid-in capital (“APIC”).Instead, they will record all excess tax benefits and tax deficiencies as income tax expense or benefit in the income statement, and APIC pools will be eliminated.The guidance also eliminates the requirement that excess tax benefits be realized before companies can recognize them.In addition, the guidance requires companies to present excess tax benefits as an operating activity on the statement of cash flows rather than as a financing activity; (2)increase the amount an employer can withhold to cover income taxes on awards and still qualify for the exception to liability classification for shares used to satisfy the employer’s statutory income tax withholding obligation.The new guidance will also require an employer to classify the cash paid to a tax authority when shares are withheld to satisfy its statutory income tax withholding obligation as a financing activity on its statement of cash flows (current guidance did not specify how these cash flows should be classified); and (3)permit companies to make an accounting policy election for the impact of forfeitures on the recognition of expense for share-based payment awards.Forfeitures can be estimated, as required today, or recognized when they occur.ASU No. 2016-09 is effective for interim and annual reporting periods beginning after December 15, 2016.Early adoption is permitted, but all of the guidance must be adopted in the same period.The Company is currently evaluating the provisions of ASU No. 2016-09 to determine the potential impact the new standard will have on the Company's Consolidated Financial Statements. 10 Table Of Contents HAMILTON BANCORP, INC AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) ASU 2016-02, Leases (Topic 842). This ASU guidance requires lessees to recognize lease assets and lease liabilities related to certain operating leases on the balance sheet by lessees and disclose key information about leasing arrangements. This guidance is effective for fiscal years beginning after December 15, 2018 and interim periods within those fiscal years. The Company is currently evaluating this guidance to determine the impact on its consolidated financial statements. ASU No. 2016-01, Financial Instruments – Recognition and Measurement of Financial Assets and Liabilities . This ASU requires equity investments to be measured at fair value with changes in fair value recognized in net income, excluding equity investments that are consolidated or accounted for under the equity method of accounting. The amendment allows equity investments without readily determinable fair values to be measured at cost minus impairment, with a qualitative assessment required to identify impairment. The amendment also requires public companies to use exit prices to measure the fair value of financial instruments purposes; requiring separate presentation of financial assets and financial liabilities by measurement category and form of financial asset on the balance sheet or the accompanying notes to the financial statement; it eliminates the disclosure requirements related to measurement assumptions for the fair value of instruments measured at amortized cost. In addition, for liabilities measured at fair value under the fair value option, to present in other comprehensive income changes in fair value due to changes in instrument specific credit risk. ASU No. 2016-01 is effective for fiscal years beginning after December 15, 2017 and interim periods within those fiscal years. The Company is currently evaluating the impact of adopting the new guidance on its consolidated financial statements. ASU No. 2015-16, Business Combinations (Topic 805): Simplifying the Accounting for Measurement-Period Adjustments. This update eliminates the requirement to retrospectively adjust the provisional amounts recognized at the acquisition date with a corresponding adjustment to goodwill. These adjustments are required when new information is obtained about facts and circumstances that existed as of the acquisition date that if known, would have affected the measurement of the amounts initially recognized or would have resulted in the recognition of additional assets or liabilities. The update also requires the nature of and reason for the business combination, to be disclosed in the consolidated financial statements. ASU 2015-16 became effective for fiscal years beginning after December 15, 2015, and was not material to the consolidated financial statements. All measurement period adjustments related to the acquisition of Fairmount and Fraternity were recorded in the period in which the adjustments were determined. ASU2014-09, Revenue from Contracts with Customers (Topic 606).
